Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 16, 1995, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s claim that he was deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The record does not support the defendant’s contention that defense counsel did not adequately challenge the admissibility of identification evidence. The defendant also claims that at the Wade-Mapp-Huntley hearing, his attorney did not vigorously challenge the admission of a statement which the defendant made to the police. However, the statement was clearly spontaneous in nature and thus was admissible in the absence of Miranda warnings (see, People v Morgan, 226 AD2d 398). In addition, the defendant was given a favorable plea agreement negotiated by defense counsel.
The defendant’s specific claim that his attorney failed to take the necessary measures to assert an alibi defense, is based on matters dehors the record and may not be considered on appeal (see, People v Otero, 201 AD2d 675). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.